Citation Nr: 0709049	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a testicle disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1955 
to January 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

At the August 2006 Board hearing, the veteran raised the 
issue of entitlement to a psychiatric disorder, to include as 
secondary to a testicle disorder.  This issue is referred to 
the RO for action deemed appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran claims entitlement to service connection for a 
testicle disorder, to include as secondary to a right 
inguinal hernioplasty.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  Under the VCAA, VA has a 
duty to assist the veteran in obtaining evidence needed to 
substantiate a claim.  VA's duty to assist includes obtaining 
medical records upon notification of their existence by the 
veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty 
to assist also includes providing the veteran an examination 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

First, remand is required so that VA may attempt to obtain 
private medical records regarding the veteran's testicle 
disorder.  At the August 2006 Board hearing, the veteran 
testified that his testicle disorder began as a result of his 
in-service hernioplasty in 1958.  He testified that, post-
service discharge, he was treated for the disorder by two 
deceased doctors and by R.S., M.D.  The veteran stated that 
he had not attempted to contact Dr. R.S.  The record was left 
open 30 days so that the veteran could attempt to do so.  In 
September 2006, the veteran submitted a letter wherein Dr. 
R.S. stated that he had treated the veteran for impotence 
from 1973 to 1999.  The Board finds that a remand is required 
in order to attempt to obtain any available records of Dr. 
R.S.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Second, remand is required so that VA can provide the veteran 
with an examination.  Such an examination is required because 
there is no nexus opinion on file regarding the etiology or 
onset of any current testicle disorder, to include whether a 
testicle disorder is due to active military service and/or to 
a right inguinal hernioplasty.  Service medical records, 
however, show that prior to the hernioplasty in February 
1958, there was an obvious large bulge in the right inguinal 
region that extended into the scrotum.  Private medical 
records reflect a diagnosis of impotence.  Accordingly, 
remand is required for an examination.  38 C.F.R. 
§ 3.159(c)(4).  

Third, although the RO stated that service connection was not 
warranted because any testicle disorder was considered in 
rating the veteran's service-connected residuals of a right 
inguinal hernioplasty, the RO did not address whether the 
veteran's claim could therefore be considered a claim for 
entitlement to an increased evaluation for residuals of a 
right inguinal hernioplasty or whether a separate evaluation 
was warranted.  See Brady v. Brown, 4 Vet. App. 203 (1993); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, remand is required so that the RO may address 
this issue in the first instance.  

Therefore, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to provide 
contact information for Dr. R.S.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must make arrangements to obtain all 
the records of treatment or examination 
from Dr. R.S.  All information obtained 
must be made part of the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Once any additional records are on 
file, the RO must provide the veteran a VA 
examination to ascertain the type and 
etiology of any current testicle or 
genitourinary disorder, to include 
impotence.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must provide 
an opinion regarding the etiology and 
onset of any current testicle or 
genitourinary disorder, to include 
impotence, and whether any such disorder 
found is related to the veteran's active 
military service and/or whether any such 
disorder is secondary to the right 
inguinal hernioplasty.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn regarding 
the opinion expressed, to include, as 
appropriate, citation to specific evidence 
in the record, specifically, the February 
1958 service medical records, the letter 
from a private physician indicating 
treatment for impotence since at least 
1973, and any recently associated private 
medical records.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the RO finds that the testicle disorder 
was considered in rating the veteran's 
service-connected residuals of the right 
inguinal hernioplasty, then the RO must 
adjudicate the issue of entitlement to an 
increased rating for residuals of the 
right inguinal hernioplasty, to include 
whether a separate rating for any testicle 
or genitourinary disorder found to be 
related to his service-connected right 
inguinal hernioplasty should be awarded a 
separate rating.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

